DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
	As per claim 1 (and similarly claim 23), “a portion of the input sentence, less than all of the input sentence,” in lines 5-6 of claim 1 is interpreted as “a portion of the input sentence [which is] less than all of the input sentence”.
	As per Claim 6 (and similarly claim 25), “the portion of the input sentence is a verb, as the one component, included in the input sentence” in claim 6 is interpreted as where the portion of the input sentence is a verb included in the input sentence, where the verb is the “one component” in claim 5.
Claim Objections
Claim 16 is objected to because of the following informalities:  
Amending “the task selecting” in line 4 of claim 16 to recite --the task, selecting—(i.e. add a comma after “task”) would better distinguish the “based on a result of the determining of the type of the task” characteristic from the “selecting between a noun and verb” action.
Claim 21 is not formally objected to, and “the database query sentence” in line 2 of claim 21 has antecedent basis from “a/the database stored query sentence” in claim at Applicant’s discretion, amend “the database query sentence” in line 2 of claim 21 to recite –the database stored query sentence—for language consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 20, and 21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 15:
“the component corresponding to a type of task that the input sentence is being processed” in lines 2-3 of claim 15 lacks antecedent basis as a complete phrase.
“selecting the component corresponding to a type of task that the input sentence is being processed for the selective outputting of the response sentence as the response to the input sentence” in claim 15 is also grammatically unusual.  If “for” is interpreted as part of a phrase “is being processed for”, then “the selective outputting of the response sentence as the response sentence of the input sentence” seems to be a 

As per Claim 16: 
“the component corresponding to a type of task” in lines 1-2 of claim 16 lacks antecedent basis (as a consequence of “the component corresponding to a type of task…” in claim 15 lacking antecedent basis).
“the type of the task” in line 2 of claim 16 is ambiguous, because “a type of task” in line 2 of claim 16 and “a type of task” in line 2 of claim 15 do not necessarily refer to the same type of task (even though it is fairly clear that Applicant intended to refer to the same type of task since “the component corresponding to a type of task” in lines 1-2 of claim 16 is intended to refer to “the component corresponding to a type of task” in line 2 of claim 15), and when the two “a type of task” recitations refer to two different types, it is not clear which one of the two different types is the one that “the type of the task” in line 2 of claim 16 is supposed to refer to.

“the selected component” at the end of claim 16 is ambiguous because it can refer to “a component” in line 2 of claim 14 or to “the component corresponding to a type of task” in line 2 of claim 15 (which lacks antecedent basis) where, as claimed, these two recitations of “component” in claims 14 and 15 do not necessarily refer to the same component.

As per Claim 20:
“the determining of the similarity” in line 2 of claim 20 is ambiguous.  Claim 19 recites “wherein the determining of the similarity” (i.e. between the selected component and a select database stored query sentence in claim 14) includes determining a similarity between the first feature vector and a component feature vector (i.e. “includes” is not limited to where the feature vector similarity determination is the component-sentence similarity determination), and it is not clear which of the component-sentence similarity determination or the feature vector similarity is supposed to be the one that “the determining of the similarity” in line 2 of claim 20.
Amending claim 20 to depend on claim 14 and not on claim 19 should suffice to resolve this issue (there does not appear to be any particular need for claim 20 to depend on claim 19).

As per Claim 21:

Allowable Subject Matter
Claims 1-14, 17-19, and 22-28, are allowed.
Claims 15-16 and 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 1 (and similarly claim 23, and consequently claims 2-13 and 22-28 which depend on claims 1 and 21, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A processor-implemented method, the method comprising: determining a first similarity between an input sentence of a user and a select first database query sentence; and dependent on a determination that the first similarity fails to meet a first threshold, determining a second similarity between a portion of the input sentence, less than all of the input sentence, and a select second database query sentence, and in response to the second similarity meeting a second threshold, outputting a response sentence corresponding to the second database query sentence as a response to the input sentence

Guo et al. (US 2019/0354630) suggests matching an input question to a question in a question/answer pair in a local cache storing question/answer pairs and providing an answer corresponding to a matching question in the local cache as a response (Figures 3 and 5; paragraphs 21, 41, 43, 59-65, 67, 73-78)
Ducatel et al. (US 2012/0303358) (see paragraphs 10, 17, 40-44 and 56) describes [in paragraphs 10 and 56] where a submitted question/query can be analyzed and compared with queries held in a document retrieval system to determine if the submitted question has sufficient semantic similarity to one [or more] of the queries held in the document retrieval system, and if so, documents which are pertinent to the query [or queries] are returned to the user who submitted the question [similar to how the associated answer for a matching frequently asked question in Guo is provided to the user].  “If the submitted question has sufficient semantic similarity to one [or more] of the queries held within the document retrieval system” [paragraph 56] suggests where the submitted question is compared with every/each one of the multiple “number of queries” that are held within the document retrieval system, because, in order to accurately assess which of the “number of queries” held in the document retrieval system do or do not match the submitted question [thereby accurately determining which one or more of “the” queries held in the document retrieval system match the submitted question], the submitted question logically needs to be compared with every/each one of the multiple 
2004/0205737 teaches “Preferably, the parser initially attempts to match an entire sentence representation, and failing that, attempts to match at least one most appropriate subdivision thereof, to syntactic templates stored in a syntactic template database. Preferably, the at least one most appropriate subdivision is the largest possible subdivision. Additionally, the matched syntactic templates are employed to define a partial parse tree” (paragraph 43).  This reference describes where failing to match an entire sentence representation leads to an attempt to match at least one subdivision/”portion” to syntactic templates in a syntactic template database.  This reference appears to be directed to parsing and not to input-query-to-database-query matching.
2016/0124936 teaches “In view of the accuracy of the whole-sentence matching and the high coverage of the semantic mapping matching, to integrate the advantages of the two ways of matching, embodiments may employ the whole-sentence matching followed by the semantic mapping matching, e.g., if the whole-sentence matching fails, a semantic mapping matching is carried out” (paragraph 130) and “If the text to be parsed is “Tell me temperature”, as the grammar does not define relevant grammar section for “Tell me”, the whole-sentence matching fails, then a semantic mapping matching is carried out, the text section “temperature” is successfully matched with the 

As per Claim(s) 14 (and consequently claims 15-22 which depend on claim 14), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 14, including (i.e. in combination with the remaining limitations in claim[s] 14) A processor-implemented method, the method comprising: selecting a component from among all components included in an input sentence of a user; determining a similarity between the selected component and a select database stored query sentence; and selectively outputting, based on whether the similarity meets a threshold, a response25012052.1822 sentence corresponding to the database stored query sentence as a response of the input sentence.
Applicant’s Specification recites “In addition, the term ‘sentence’ herein is intended to refer grammatically complete sentences as well as partial sentences or phrases of two or more words, for example, noting that a ‘partial sentence’ or ‘portion of a sentence’ may include one or more words.” (paragraph 68)
Guo et al. (US 2019/0354630) suggests matching an input question to a question in a question/answer pair in a local cache storing question/answer pairs and providing an answer corresponding to a matching question in the local cache as a response (Figures 3 and 5; paragraphs 21, 41, 43, 59-65, 67, 73-78)
Ducatel et al. (US 2012/0303358) (see paragraphs 10, 17, 40-44 and 56) describes [in paragraphs 10 and 56] where a submitted question/query can be analyzed and compared with queries held in a document retrieval system to determine if the submitted question has sufficient semantic similarity to one [or more] of the queries held in the document retrieval system, and if so, documents which are pertinent to the query [or queries] are returned to the user who submitted the question [similar to how the associated answer for a matching frequently asked question in Guo is provided to the user].  “If the submitted question has sufficient semantic similarity to one [or more] of the queries held within the document retrieval system” [paragraph 56] suggests where the submitted question is compared with every/each one of the multiple “number of queries” that are held within the document retrieval system, because, in order to accurately assess which of the “number of queries” held in the document retrieval system do or do not match the submitted question [thereby accurately determining which one or more of “the” queries held in the document retrieval system match the submitted question], the submitted question logically needs to be compared with every/each one of the multiple queries held within the document retrieval system.  Ducatel [paragraphs 17 and 40-44] further describes where semantic similarity between text passages can be numeric quantities [a PSSM from 0 to 1], and where text passages can be a complete sentence 
2016/0196360 teaches where a query 110 can include a question to be answered (paragraph 80) and where an answer can be pulled directly from data sources (paragraph 80) and where selected key words from query 110 can be identified and where keyword matching can be performed on received data 310 and 320 based upon the selected keywords (paragraph 87).  Paragraph 62 describes where 310 and 320 are structured data and unstructured data, respectively.  This reference describes performing keyword matching using selected words in a query but does not appear to describe matching the selected words to a database stored query sentence/phrase.
6687689 teaches “Next, in a step 419, the document fmder 301 identifies documents as being relevant to the user query based on at least some of the words determined in the step 415. Preferably, the document finder 301 matches the determined words to pre-stored queries in a query database to identify some number K, for example, ten, of pre-stored queries in the query database that are most semantically similar to the user query. These identified queries are the "most-similar queries". Each pre-stored query is preferably an N-L query, as is the preferred user query 311. Each pre-stored query is preferably pre-associated in the query database with certain document(s). The document finder 301 identifies, as being most relevant to the user query, the documents that have been pre-associated with the most-similar queries. Next, in a step 423, the document finder 301 communicates pointers to the documents to the user, for example, visually on an HTML "search results" page (Web page). A pointer to a document may be the document itself or any reference to the document, for selected from among all components included in an input sentence of a user (as opposed to where the pre-stored queries are determined to semantically match some of the words as a result of comparing all user query words to the pre-stored query words)
2017/0278416 teaches “For example, the type of website on which the question appears, the topic of the question, or difficulty of the question may be taken into account, such as where the processor selects a subset of the questions to compare to the passage based on the additional information associated with the question and/or user.” (paragraph 26).  This reference describes where a subset of questions is selected to be compared to a passage, but this does not describe where one of a plurality of components of a sentence is selected.
2004/0205737 teaches “Preferably, the parser initially attempts to match an entire sentence representation, and failing that, attempts to match at least one most appropriate subdivision thereof, to syntactic templates stored in a syntactic template database. Preferably, the at least one most appropriate subdivision is the largest possible subdivision. Additionally, the matched syntactic templates are employed to define a partial parse tree” (paragraph 43).  This reference describes where failing to match an entire sentence representation leads to an attempt to match at least one subdivision/”portion” to syntactic templates in a syntactic template database.  This reference appears to be directed to parsing and not to input-query-to-database-query matching.
11151191 teaches “In embodiments, the video content search system receives search queries (e.g., search terms or phrases) from users. The video content search system identifies video content, or portions thereof, including dimensions, content, context, or other information matching at least a portion of the search queries. The video content search system may also identify times, time frames, video frames, or groups of frames, within the video content, matching at least a portion of the search queries. The video content search system may then provide the video content, or relevant portions thereof, in multi-dimensional results to a search query” (col. 3, lines 37-47).  This reference describes where queries from users can be terms or phrases (Applicant’s Specification describes that “the term ‘sentence’ herein is intended to refer grammatically complete sentences as well as partial sentences or phrases of two or more words”), where content that matches at least a portion of search queries are 
6859800 teaches “In particular, there is a need for a system that accepts a partially unspecified query and returns the actual text that matches the query, in addition to or instead of the list of documents that contain a match for the specified portion of the query. For example, there is a need for a search system that accepts the partially unspecified query Alexander_Bell and returns the middle name Graham or the string Alexander Graham Bell instead of or in addition to the list of documents which match the partially unspecified query. As another example, there is a need for a search system that accepts the partially unspecified query Microsoft Windows_, and returns the strings Microsoft Windows 95, Microsoft Windows 98, Microsoft Windows NT, and Microsoft Windows 2000 in addition to or instead of the list of documents that match the query. Furthermore, there is a need for a search and query system that accepts a partially unspecified query and allows the user to accurately indicate a specific information need by placing restrictions on the unspecified portion of the query” (col. 3, lines 44-62) and “When the system receives a query containing an unspecified portion, it uses the index to identify documents that contain matches for at least a portion of the query, e.g., documents that contain some or all of the terms in the query. The system then locates matches for the query within the identified documents. When the query includes an unspecified portion containing a restriction, the system uses the information identifying terms that satisfy the particular restriction and/or the computer programs that define restrictions to determine whether a potential match is indeed a match” (col. 5, lines 41-51).  This reference describes where at least a portion of a query is matched.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 3/4/2022